DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 rejected under 35 U.S.C. 103 as being unpatentable over Ludwin [US 20120150075 A1] in view of Hartmann [US 20120197109 A1].
As per claim 1, Ludwin teaches an apparatus (Ludwin Figs 1-3), comprising:
a flexible probe (Ludwin Fig 1 catheter, ¶0044 “The catheter comprises an insertion tube 50,, ¶0046 “The insertion tube is covered by a flexible”), having a distal portion for insertion into a body cavity of a patient, the probe having a distal tip, which is configured to be brought into contact with tissue in the body cavity (Ludwin Fig 3 items 30, distal tip 52, configured to be inserted into blood vessel as in Fig 2);
a resilient member that couples the distal tip to the distal portion of the probe and is configured to deform in response to pressure exerted on the distal tip when the Ludwin Fig 3 item 60, ¶0047-¶0048, 60 deforms in relation to forces exerted at tip); and
a position sensor disposed in the distal portion of the probe for sensing a position of the distal tip relative to the distal portion of the probe, which changes in response to deformation of the resilient member (Ludwin ¶0049 “ joint sensing assembly, comprising coils 64, 66, 68 and 70 within catheter 28, provides accurate reading…”), wherein the position sensor is configured to generate a signal indicative of the position of the distal tip responsively to a magnetic field that is generated in a vicinity of the distal tip (Ludwin ¶0049 “These coils are one type of magnetic transducer that may be used in embodiments of the present invention. A "magnetic transducer," in the context of the present patent application and in the claims, means a device that generates a magnetic field in response to an applied electrical current and/or outputs an electrical signal in response to an applied magnetic field.”);
a magnetic field generator, including a transmitting coil, within the distal tip for generating the magnetic field (Ludwin Fig 3 item 64, ¶0050), wherein the position sensor comprises:
a first coil of conductive wire having a longitudinal axis and first windings (Ludwin 3 item 70, ¶0056 “or more further coils 72 and 73 (or other magnetic sensors) may be deployed in the distal end of the catheter” ), and three second coils of conductive wire having respective second windings (Ludwin Fig 3 items 66, 68, 70), 
wherein the first coil and the three second coils are arranged within the distal portion on side of the resilient member (Ludwin Fig 3, on LHS of the item 60).
Ludwin does not expressly teach the second coils being symmetrically distributed about the longitudinal axis of the first coil.
Hartmann, in a related field of surgical navigation teaches the second coils being symmetrically distributed about the longitudinal axis of the first coil (Hartmann Fig 6 items 206, and coils sets 208, 220 symmetrically about item 206.  See ¶0065-¶0069 ).
Hartmann thus teaches method for arranging coils, and mentions more or fewer coils can be used depending on amount of location information (¶0065).  Before the filing of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Ludwin by integrating coils structure as in Hartmann, i.e. a first winding 206 and multiple second coils.  The motivation would be to provide arrangements that minimizes the size of instrument for surgical procedures (Hartmann ¶0084).
As per claim 2, Ludwin in view of Hartmann further teaches there are exactly three second coils (Ludwin Fig 3). 
As per claim 3, Ludwin in view of Hartmann further teaches wherein the first windings are directed about the longitudinal axis of the first coil (Hartmann Fig 6 axis of 206).
As per claim 4, Ludwin in view of Hartmann further teaches wherein the second coils are elliptical coils having major axes, a first vertex and a second vertex, respectively (Hartmann Fig 6, ¶0066 “ova” shape, longitudinal lines, parallel the line 203 are major axes.  Two sides are vertices.  These are substantially similar to windings disclosed by applicant).
As per claim 5,  Ludwin in view of Hartmann does not expressly teach wherein the second coils are in contact with the first coil.  However, the specification does not provide any statistical and practical significance as to providing contact between the first and second coils.  Section of the specification only re-recites these features (see applicant spec. ¶0015 ¶0042).  According to MPEP2144.05 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In the absence of any such evidence on record, examiner finds that providing contact is within routine experimentation.  Hence, this would have been an obvious modification.  
As per claims 6-7,  Ludwin in view of Hartmann further teaches wherein the major axes of the elliptical coils are parallel to the longitudinal axis of the first coil or wherein the second windings are directed from the first vertex to the second vertex, respectively (Hartmann Fig 6).
As per claims 8-9, Ludwin in view of Hartmann further teaches wherein the first coil is wound about a hollow tube or wherein the second coils are air core inductors (Hartmann ¶0062, ¶0068).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793